Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Finality
The response filed October 27, 2022 presents remarks and arguments.  Applicants’ request for reconsideration of the rejected claims in the last office action dated October 17, 2022 has been considered.

Response to Amendment and Argument
Status of Claims
Claims 20-39 are pending and under examination in this office action. 


Applicant' s arguments filed 10/27/22 have been fully considered but they are not deemed to be persuasive. The addition of the new reference makes the response moot. 

Claim Rejections - 35 USC § 103
Claims 20-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerangue et al. (US 7,592,369) in view of Pesacreta (EP 1551358) and further in view of Edelson et al. (WO2009158687) and Bloom et al. (US 5,614,178) and as evidenced by Davis et al. (Clinical and Aesthetics, 2010:3(7) pgs 1-12) and further in view of Gan et al. (CN 103565743).  
With regards to instant claim 20, Zerangue teaches a transdermal formulation/topical formulation (see col. 33, lines 30+) comprising tranexamic (see col. 33 lines 30+) buffering agents (see col. 32, lines 40+) for treating pigmentation of the skin (see claim 8, as required by instant claim 21) wherein the pigmentation is caused by ultraviolet radiation. As evidenced by Pablo et al. Melasma is an acquired hyperpigmentation on sun-exposed areas. Therefore, intrinsically treating pigmentation from UV radiation (i.e., sun rays) will treat melasma. The concentration of tranexamic from 1-10% (as required by instant claims 28-29, see col. 43, lines 40+). 
However, fails to specifically teach that the buffering agent comprises sodium bicarbonate or sodium carbonate as required by instant claim 20 and though it teaches the prodrugs of tranexamic acid but not the compound tranexameic acid per-se.
Pesacreta teaches a topical formulation comprising alkaline buffering solution wherein the concentration of the alkaline buffering solution is from 0.3-10%, (see claims 1 and 2 as required by instant claims 26-27) wherein the alkaline buffering solution is sodium carbonate, sodium bicarbonate (see underlined and claim 31) for treating acne. It should be noted that acne leaves discoloration on the skin, (see as evidenced by Davis et al.)
Edelson teaches treating melasma (see 000393) transdermally (see 00011) wherein the melasma is hyperpigmentation resulting from pregnancy (see 000393, as required by instant claim 25), comprising a buffering agent sodium bicarbonate (see 000256), lecithin (see 000253), fatty acids such as palmitic (see claim 206, as required by instant claim 33-34), ethanol (see 000255, as required by instant claim 35) poloxomer (see claim 181), glycolic acid (see 000199).
However, Edelson fails to teach that the lecithin is from egg or soy. Nonetheless MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Therefore, that the skilled artisan would have had reason to try any of the lecithin with the reasonable expectation that at least one would be successful. Also teaches administration reduces hyperpigmentation at least 60% (see 000395)
Bloom teaches the use of glycolic acid in a topical formulation comprising glycolic acid (see col. 4, lines 56+) wherein the composition can have the drugs at a concentration from 0.1-5% (see col. 4, lines 47+) comprising sodium bicarbonate or sodium carbonate (see col. 15, lines 15+). As evidenced by Hurley, glycolic acid is used in the treatment of melasma. (see attached).
Gan teaches a topical composition comprising tranexamic acid for treating melasma and spots (see attached translation) at a concentration from 1-15% (as required by instant claims 28-29), egg yolk lecithin (as required by instant claim 33-34) as an oil emulsion,
One of ordinary skill in the art would have been motivated to substitute the tranexamic prodrug used by Zerangue with that of Gan to treat melasma or signs thereof and make the modification because Gan specifically teach using tranexamic acid for the treatment of melasma with a reasonable expectation of success. Furthermore, they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). i.e., treating a skin condition wherein the condition is melasma. As discussed above, treating pigmentation caused by UV radiation would have resulted in treating melasma as evidenced by Pablo.
The determination of an amounts of actives as recited by instant claim 27, 38 such as glycolic acid, tranexamic acid, sodium carbonate is well within the level of the ordinary skill in the art, and the artisan would be motivated to determine the optimum amounts to get the maximum effect of the drug, hence the reference makes obvious the instant invention.
Thus, the claims would have been obvious to one of ordinary skill in the art to treat melasma at the time the claimed invention was made and filed to comprise tranexamic acid and a buffer as the active agents since Gan teaches that the formulation comprises a pH regulator sodium hydroxide.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent Application No. 17/168,111. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant claims refer to a method for treating melasma or reducing a symptom of melasma, the method comprising topically administering to a subject in need thereof a transdermal formulation having two active agents, wherein the two active agents consist of a buffering agent and tranexamic acid; wherein the buffering agent comprises sodium carbonate, sodium bicarbonate, and/or triethanolamine and the claims of the copending recites a method of treating melasma comprising administering a buffering agent comprising sodium bicarbonate topically. Although the instant claims do not per-se teach treating melasma, when the specification is used as a dictionary the instant specification teaches using the instant transdermal formulation for treating melasma, therefore it would have been obvious to one of ordinary skill in the art to treat melasma with the instant formulation with a reasonable expectation of success.  
The current application claims anticipate the copending application claims
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claims 20-39 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 17/488143, 17488132 (claims 1, 3, 5, 7, 9-18 and 21-25).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the copending recites a formulation suitable for transdermal delivery comprising a buffering agent and a menthol, a penetration enhancer lecithin. 
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are obvious of each other. The polar solvent in the copending claims can be substituted with menthol as required by both sets of claims. When the specification is used as a dictionary it teaches employing the copending formulation for the treatment of melasma, therefore it would have been obvious to one of ordinary skill in the art to have uses the copending claims in practicing the instant claim invention with a reasonable expectation of success.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 20-39 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 17/488154.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the copending recites a formulation suitable for transdermal delivery comprising a buffering agent, benzyl alcohol, a penetration enhancer as recited by instant claim. It would have been obvious to use the same penetration enhancer as claimed by the instant  claims. 
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are obvious of each other. The polar solvent in the copending claims can be substituted with menthol as required by both sets of claims.  When the specification is used as a dictionary it teaches employing the copending formulation for the treatment of melasma, therefore it would have been obvious to one of ordinary skill in the art to have uses the copending claims in practicing the instant claim invention with a reasonable expectation of success.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 20-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 11,357,792.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant claims refer to a method for treating melasma or reducing a symptom of melasma, the method comprising topically administering to a subject in need thereof a transdermal formulation having two active agents, wherein the two active agents consist of a buffering agent and tranexamic acid; wherein the buffering agent comprises sodium carbonate, sodium bicarbonate, and/or triethanolamine and the claims of the patented claims recites  buffering agent and tranexamic acid, and the formulation further comprises a long chain fatty acid, a phosphatidylcholine (Phospholipon® 90G), and a fatty acid ester; and wherein the buffering agent comprises sodium carbonate and/or sodium bicarbonate.       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are obvious of each other. The polar solvent in the copending claims can be substituted with menthol as required by both sets of claims. When the specification is used as a dictionary it teaches the patented formulation can be used in the treatment of melasma. Therefore, it would have been obvious to one of ordinary skill in the art to have success in treating melasma with a reasonable expectation of success.
	In view of the foregoing, the patented claims and the current application claims are obvious variations of each other. They both comprise the same active agents.

Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.



No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/7/22